Citation Nr: 1022469	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral eye condition due to medical treatment received 
at the Department of Veterans Affairs Medical Center (VAMC) 
in Temple, Texas on December 5, 2005.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1977 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran had a hearing before the Board in February 2010 
and the transcript is of record.

The RO reopened the Veteran's PTSD claim and denied it on the 
merits in an August 2007 Statement of the Case (SOC).  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim. See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.

The issues of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.





FINDINGS OF FACT

1.  The medical evidence does not reveal any current chronic 
bilateral eye disability proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable. 

2.  An unappealed August 2005 rating decision denied a claim 
of entitlement to service connection for PTSD finding no 
evidence of a current disability; an unappealed September 
2006 rating decision denied a claim of entitlement to service 
connection for depression finding no medical evidence linking 
depression to any incident of the Veteran's military service.  

3.  Evidence received since the August 2005 and September 
2006 rating decisions raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for disability compensation under 38 
U.S.C.A. § 1151 for a claimed bilateral eye disability 
claimed to have resulted during the course of hospital care 
received in a Department of Veterans Affairs Medical Center 
(VAMC) in December 2005, have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2009).

2.  The August 2005 and September 2006 rating decisions that 
denied the claims for entitlement to service connection for 
PTSD and depression respectively are final, but evidence 
received since August 2005 and September 2006 in relation to 
the claim is new and material, and, therefore the claim may 
be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

With regard to the Veteran's claim seeking to reopen a claim 
of entitlement to service connection for PTSD, since the 
claim is being reopened, any deficiencies in notice were not 
prejudicial to the Veteran.

With regard to the Veteran's bilateral eye claim, the notice 
requirements were met in this case by a letter sent to the 
Veteran in December 2006.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  Since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination in June 2007 
to obtain an opinion as to whether he has a current bilateral 
eye disability that can be directly attributed to VA 
treatment on December 5, 2005 where ear drops may have been 
applied to his eyes and whether such treatment was done with 
negligence, carelessness, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
Veteran has a current bilateral eye disability associated 
with VA treatment.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim. 

1151

The Veteran alleges that he currently suffers from some 
bilateral eye disability causing chronic blurred vision, 
burning, dryness and tearing due to VA treatment received on 
December 5, 2005.  Specifically, the Veteran was hospitalized 
in December 2005 for an unrelated health concern.  During the 
course of hospitalization, a nurse was instructed to apply 
ear drops to the Veteran on December 5, 2005.  The Veteran 
claims the nurse carelessly applied these ear drops in his 
eyes instead.  Due to the medication he was under at the 
time, however, the Veteran claims he fell asleep for several 
hours before realizing a burning sensation in his eyes.  The 
Veteran's eyes were then thoroughly flushed, but the Veteran 
claims he has suffered with blurred vision, dryness and 
excessive tearing since then.  

Under 38 U.S.C.A. § 1151, entitlement to disability benefits 
are warranted where there is evidence of an additional 
disability proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.  
Id. (Emphasis added).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were again amended.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

38 C.F.R. § 3.361 substantively changed the standard in which 
§ 1151 claims are adjudicated.  For example, to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care, it must be shown that (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d).  

In contrast, the prior version, 38 C.F.R. § 3.358, merely 
indicates carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
must be shown.  Id.  The prior version did not itemize ways 
of establishing a showing of carelessness. 

In short, for claims filed prior to October 1, 1997, 38 
C.F.R. § 3.358 applies.  Claims filed on or after October 1, 
1997, however, must be adjudicated under the new provisions 
of 38 C.F.R. § 3.361.  In this case, the Veteran's claim was 
clearly filed after October 1, 1997, specifically in October 
2006 and, therefore § 3.361 applies. 

Again, the Veteran alleges he developed a chronic bilateral 
eye condition due to ear drops being applied to his eyes by a 
VA nurse on December 5, 2005. 

VA outpatient treatment records note the Veteran was 
hospitalized from December 4, 2005 to December 8, 2005 for 
gastrointestinal complaints.  On December 5, 2005, the 
Veteran complained of burning eyes and inquired as to what 
type of eye drops he was given by the nurse.  It was at that 
time the VA physician suspected that ear drops, which was the 
only medicine indicated on his charts in drop form, may have 
been applied to the Veteran's eyes by mistake.  The notes 
indicated the Veteran's sclera was slightly reddened and his 
eyes were watering.  The Veteran's eyes were both irrigated 
and the Veteran indicated his eyes were better thereafter.  A 
December 21, 2005 VA outpatient treatment record, however, 
indicates the Veteran still complained of blurred vision 
since the treatment a few weeks prior, but also indicated 
blurred vision was not present at that current time.  

It is clear from the medical evidence that the Veteran's ear 
drops were likely improperly applied by a VA nurse to his 
eyes in December 2005.  The pertinent inquiry, then, is 
whether the Veteran currently has an additional disability 
due to the December 2005 VA treatment.  The Board concludes 
he does not.

Compensation shall be awarded for qualifying additional 
disability in the same manner as if the additional disability 
were service connected. Such is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability was: 1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (emphasis 
added).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the Veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The Board finds noteworthy that prior to December 2005, the 
Veteran had a lengthy history of complaints related to his 
right eye.  The Veteran injured his eye in February 1984 
during his military service where a piece of debris flew in 
his eye and scratched his cornea.  The condition resolved a 
few days later.  The Veteran is not currently service 
connected for any disability of the right eye related to this 
incident nor is such a claim before the Board here.  The 
Board, however, finds noteworthy that prior to December 2005, 
the Veteran routinely complained at the VA medical center of 
right eye blurred vision related to this in-service injury.  

The Board further finds noteworthy that the Veteran was 
afforded a VA ophthalmological examination in March 2006 to 
ascertain whether he had a right eye disability related to 
his in-service injury.  At that time, the Veteran did not 
complain of any ailment to his left eye nor did the Veteran 
mention the December 2005 incident to his eyes.  The examiner 
at that time diagnosed the Veteran with pinguecula of the 
right eye, blepharitis and tear film abnormality and eye lid 
fasciculations related to stress or fatigue.  The examiner 
found no condition related to the in-service injury.

Again, the Veteran's December 2005 hospitalization is well 
documented in the claims folder.  The Veteran indicates he 
recalls a VA nurse administering eye drops in his eyes, and 
thereafter he fell asleep for several hours because of the 
effect of other medication.  When he woke several hours later 
his eyes were burning and it was suspected ear drops were 
inadvertently applied to his eyes.  The December 2005 VA 
treatment notes further indicate the Veteran's eyes were 
thoroughly irrigated and the Veteran claimed, at that time, 
that his eyes were better.  

Subsequently, a December 21, 2005 VA outpatient treatment 
record noted complaints of intermitted blurred vision. VA 
outpatient treatment records from 2006 also indicate 
complaints of burning, sensitivity to light and right eye 
twitching.  Diagnoses include allergic conjunctivitis, myopia 
and presbyopia, but no VA physician specifically found any 
bilateral chronic eye condition related to the December 2005 
incident.

The Veteran was afforded a VA examination in June 2007 to 
ascertain whether the Veteran had a bilateral eye condition 
related to ear drops possibly being inserted in his eyes in 
December 2005.  The examiner diagnosed the Veteran with 
meibomian gland dysfunction and pinguecula nasal of the right 
eye.  The examiner explained both diagnoses are associated 
with symptoms of burning, blurring of vision, glare and light 
sensitivity, but neither of these diagnoses has anything to 
do with the December 5, 2005 treatment.  Rather, the examiner 
opined that "chemical keratitis," which was not found on 
examination, could cause dry eye symptoms and could have been 
related to ear drops being placed in the Veteran's eyes.  At 
the same time, however, the examiner found "chemical 
keratitis" to be unlikely in this case because a burning 
sensation would have occurred on initial installation of the 
drops and the Veteran would not have been able to fall asleep 
only awaking later to feel burning.  Even if the Veteran did 
suffer from "chemical keratitis" on December 5, 2005, it 
would have been a "temporary" reaction to the otic drops in 
his eyes.  The examiner did not find any chronic, permanent 
condition of the bilateral eyes due to the otic drops.  

The examiner further noted other diagnoses noted within the 
VA outpatient treatment records, to include episcleritis, 
which the examiner also found to be unrelated to the December 
2005 treatment.  In short, the examiner did not diagnose the 
Veteran with any additional disability of the bilateral eyes 
due to the December 5, 2005 VA treatment.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough review of the Veteran's medical history 
and his current disability, to include the December 2005 
hospitalization records. 

In this case, while the medical evidence indicates various 
eye diagnoses, no medical professional has ever diagnosed the 
Veteran with an additional bilateral eye disability due to 
the December 2005 VA treatment.  While it is likely the 
Veteran inadvertently received ear drops in his eyes by a VA 
nurse, the medical evidence simply does not indicate any 
current chronic disability due to the December 5, 2005 
incident. 

The Board is sympathetic to the Veteran's frustration with 
his VA treatment and the error that likely occurred on 
December 5, 2005.  The Board finds, however, that the 
preponderance of the probative evidence of record simply does 
not support that the Veteran is currently suffering from an 
additional bilateral eye disability due to the December 5, 
2005 VA treatment.  As such, the criteria for service 
connection under 38 U.S.C.A. § 1151 have not been met.

The Board acknowledges that the Veteran himself believes his 
symptoms of dry eyes, blurred vision and light sensitivity is 
proximately due to VA treatment.  Service connection, 
however, requires first and foremost medical evidence of a 
current disability.  See Hickson, 12 Vet. App. at 253.  As a 
layperson, the Veteran does not have the requisite competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Rather, the medical evidence shows the Veteran's complaints 
of blurred vision and other symptoms began prior to December 
5, 2005.  The medical evidence further shows the Veteran's 
current complaints have been associated with eye diagnoses 
unrelated to ear drop application to his eyes.  Indeed, the 
only medical condition arguably associated with applying ear 
drops to eyes was "chemical keratitis," which the June 2007 
VA examiner indicated is extremely unlikely given the facts 
in this case as described above and, even if "chemical 
keratitis" occurred on December 5, 2005, the condition would 
have been temporary and would not have produced a chronic 
disability of the eyes. 

Accordingly, as the preponderance of the evidence is against 
the claim for service connection benefits pursuant to 38 
U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence (PTSD)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In this case, the Veteran claims he has a psychiatric 
disability, to include PTSD and depression, due to events he 
saw as a helicopter repairman for a medical helicopter in 
Germany.  Specifically, the Veteran detailed treating injured 
and dying soldiers and one incident of free falling in a 
helicopter due to mechanical failure.

The RO denied the Veteran's claim seeking entitlement to 
service connection for PTSD in August 2005 because, at that 
time, there was no evidence the Veteran had a current 
diagnosis of PTSD.  The Veteran was denied entitlement to 
service connection for depression in September 2006 because 
although the treatment records did reveal a diagnosis of 
depression, no medical professional had linked the Veteran's 
depression to any incident of his military service. 

The Board notes the Veteran is currently seeking service 
connection for PTSD specifically, but through his contentions 
during the pendency of this appeal it is clear that the 
Veteran is generally claiming he currently has a psychiatric 
disability due to in-service stressful events.  The Board is 
accordingly considering the Veteran's petition to reopen the 
claim on the premise that the Veteran is claiming entitlement 
to any psychiatric diagnosis reasonably raised in the record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding when 
a claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim).

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence regarding his claims was 
received from the appellant within the appropriate appeal 
period.  Therefore, the August 2005 and September 2006 rating 
decisions are final.

At the time of the August 2005 rating decision the claims 
folder included the Veteran's service treatment records 
confirming the Veteran's MOS as a helicopter repairman for a 
medical company and VA outpatient treatment records from 2001 
to 2005 noting complaints of depression and a diagnosis of 
substance-induced mood disorder.  At the time of the 
September 2006 rating decision, the claims folder also 
included VA outpatient treatment records reflecting a 
diagnosis of depression and an adjustment disorder, but 
specifically finding no PTSD.  

Potentially material evidence since the August 2005 and 
September 2006 decisions includes VA outpatient treatment 
records from 2006 to 2008 indicating various psychiatric 
diagnoses, to include major depressive disorder (MDD), 
generalized anxiety disorder (GAD), substance-induced mood 
disorder, and PTSD.  The claims folder also includes the 
Veteran's more detailed description of in-service stressors 
and further statements contending an in-service eye injury 
also contributed to his PTSD.  The Veteran's service 
treatment records confirm an in-service eye injury.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's claims in August 2005 and 
September 2006 because there was no evidence of a diagnosis 
of PTSD specifically, but also a lack of any evidence that 
any current psychiatric diagnosis was related to an in-
service event. For evidence to be material in this case, 
therefore, it would have to relate to these facts.

The new evidence reflects many current diagnoses of 
psychiatric disabilities and on-going treatment since 2001, 
to include depression and PTSD as well as other diagnoses.  
The VA outpatient treatment records do not clearly indicate 
an etiology for the Veteran's diagnosed disabilities, but the 
records do discuss in-service incidents as well as other non-
service related factors, such as the death of the Veteran's 
brother.  The Veteran has also supplied more details with 
regard to in-service events and is now alleging a confirmed 
in-service eye injury is partially responsible for his 
psychiatric diagnoses.  Accordingly, although not 
dispositive, the new medical evidence raises a substantial 
possibility of substantiating the Veteran's claim and, 
therefore, may be reopened.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral eye condition due to medical treatment received at 
the Department of Veterans Affairs Medical Center (VAMC) in 
Temple, Texas on December 5, 2005 is denied.

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability 
(now claimed as depression and PTSD), the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

As indicated above, the Veteran contends that he currently 
suffers from PTSD due to various in-service events in 
connection with his duties as a medic and helicopter 
repairman in Germany.  Specifically, the Veteran indicates 
his duties in Germany were related to maintaining a medical 
helicopter and taking care of the wounded picked up by the 
helicopter.  He claims he was frequently exposed to badly 
wounded and deceased soldiers.  He also indicates he was 
involved in and exposed to helicopter crashes during his 
service, to include one incident in 1984 where the helicopter 
lost power and began a free fall at 1500 feet.

The Veteran testified during his hearing before the Board 
that in the summer of 1983, in Germany, he picked up a 
soldier involved in an explosion.  The soldier's internal 
organs were visible and the Veteran recalls hearing the 
soldier begging him to save his life.  The Veteran also 
testified in the winter of 1983, in Germany, he picked up a 
soldier who had been crushed under an APC.

In other statements during the pendency of this appeal, the 
Veteran further indicated an in-service incident where a 
piece of debris flew in his eye on the helicopter launch line 
causing significant injury to his cornea and requiring him to 
wear a patch on his eye for several days.  In a June 2007 
statement, the Veteran indicates the event was traumatic and 
is partially responsible for his PTSD. 

Initially, the Board notes the Veteran's eye injury is 
confirmed in his service treatment records.  Specifically, 
the Veteran sought treatment in February 1984 after he 
claimed a foreign object flew in his eye.  He was diagnosed 
with gorneica abrasion of the right eye, his eye was flushed 
and an eye patch was given to the Veteran.  The condition 
resolved six days later and no medical records thereafter 
indicate any residuals of the condition.  

With regard to the other claimed stressors, the RO made some 
efforts to confirm the Veteran's contentions.  Research 
indicated the Veteran served as a utility helicopter 
repairman and was specifically in Germany from July 26, 1982 
to April 27, 1984.  There are no records confirming the 
Veteran served as a medic or involved in combat.  No further 
confirmation efforts were made because the Veteran could not 
remember the specific names of the soldiers killed.

The Board finds the RO's efforts to confirm the stressors are 
incomplete.  The Veteran gave specific time frames of two 
separate incidents, namely the summer and winter of 1983 
respectively.  The RO should request the Veteran's unit 
records from this time period to confirm whether the 
casualties or injuries described by the Veteran can be 
confirmed.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Board finds that at the very least one 
stressor, namely the eye injury incident, has been confirmed.  
After service, the Veteran was extensively treated for 
various psychiatric diagnoses, to include substance-induced 
mood disorder, depression, PTSD, anxiety disorder and major 
depressive disorder.  VA outpatient treatment records show 
psychiatric symptomatology as early as 2001.  At that time, 
the Veteran's sister indicated the Veteran had not been the 
same since his military service.  Also significant, however, 
the Veteran's depression is significantly linked to the death 
of his brother on or around 2005. 

Although not dispositive, the Board concludes after stressor-
verification has been exhausted, a VA examination is 
necessary to confirm the Veteran's diagnoses and opine as to 
the likely etiology of the diagnoses, especially in light of 
his in-service treatment for eye trauma. 

The RO should also consider whether any psychiatric 
disability, and not just PTSD, warrants service-connection.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding when 
a claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim).

In this case, the Veteran has been diagnosed with a myriad of 
different psychiatric conditions.  Most of these conditions 
have been considered and adjudicated by the RO in various 
other rating decisions, to include depression and anxiety 
disorder.  It is clear the Veteran's claim is seeking service 
connection for his psychiatric symptomatology and not any one 
specific diagnosis.  Accordingly, in accordance with Clemons, 
the Board concludes the RO should consider any and all 
psychiatric diagnoses reasonably raised in the record with 
regard to entitlement to service connection.  See Clemons, 23 
Vet. App. 1.

In an October 2005 statement, the Veteran requested copies of 
his service and post-service treatment records, which he 
indicated he needed to apply for "SSI benefits" and for the 
PTSD VA treatment program.  The statement raises the 
possibility that the Veteran applied for and possibly 
received Social Security Administration (SSA) disability 
benefits or supplemental income due to his PTSD.  

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based. 
See Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to 
obtain records from other Government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the 
circumstances presented here, the RO should request the 
Veteran's SSA medical records in conjunction with any claim 
filed or granted for SS benefits.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2008 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Temple, 
Texas from September 2008 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SS benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

3.  The RO should make additional attempts 
to verify the Veteran's claimed stressor 
events involving picking up wounded in the 
summer and winter of 1983. Specifically, 
the RO should ask the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) to provide unit records for 507th 
Med. Company from January 1983 to February 
1983 and from June 1983 to August 1983 to 
confirm the casualties and injuries 
described by the Veteran.

4.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA psychiatric examination to 
ascertain whether the Veteran has PTSD, or 
any other psychiatric disability, related 
to his military service.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., was 
the Veteran's confirmed in-service 
stressful incidents sufficient to produce 
PTSD), and, if so, is there a link between 
the current symptoms and his military 
service. Specifically, the examiner is 
asked to render an opinion as to the 
following:
*	Whether it is at least as likely as 
not the Veteran's current psychiatric 
diagnosis or diagnoses are related to 
the verified eye debris injury, any 
other helicopter incident (to the 
extent it is confirmed in the unit 
records) or any other confirmed 
incident of his military service 
versus the post-service death of his 
brother, his substance abuse or any 
other non-military related factor.

The Veteran's claims folder, to include a 
copy of this remand, should be provided to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report should 
reflect that such a review was conducted

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided resolving all conflicting 
evidence.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter, to 
include consideration of entitlement to 
service connection for any psychiatric 
disability reasonably raised in the record. 
The RO must consider all applicable laws 
and regulations. If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


